Citation Nr: 1746306	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable disability evaluation for the service-connected bilateral eye disability.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected lumbar spine disability prior to January 3, 2017.

4.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability beginning January 3, 2017.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from September 1978 to August 1990.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The Veteran is appealing the initial ratings that were assigned for the service-connected lumbar spine and bilateral eye disabilities.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

In March 2016, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Board subsequently remanded the case for additional development in May 2016.  The case has now been returned to the Board for appellate review.

While the case was in remand status, the RO issued a rating decision, in February 2017, in which the initial rating for the service-connected lumbar spine disability was increased from 10 percent to 20 percent, effective in January 2017.  Thus, "staged" ratings were created by this award.  Hart v Mansfield, 21 Vet. App. 505 (2007).  However, as the increase did not represent the maximum rating available for the lumbar spine disability, a full grant of the benefits sought was not promulgated and the appellant's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal are as stated on the title page.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the appellant's headaches are etiologically related to service.

2.  The appellant's service-connected bilateral chorioretinitis has been inactive throughout the appeal period without any incapacitating episodes and the appellant's corrected visual acuity has been 20/40 or better throughout the appeal period.

3.  The appellant has not demonstrated any neurologic impairment in either lower extremity due to the lumbar spine disability.

4.  The appellant has not demonstrated any bladder or bowel impairment due to the lumbar spine disability.

5.  Throughout this appeal, the appellant has not demonstrated ankylosis of the thoracolumbar spine, nor has he demonstrated forward flexion limited to 30 degrees. 

6.  Throughout this appeal, the appellant has not demonstrated any incapacitating episodes related to his service-connected lumbar spine disability. 

7.  Prior to March 23, 2011, the orthopedic manifestations of the appellant's lumbar spine disability consisted of complaints of pain and limitation of motion, as well as complaints of additional pain and limitation of motion on use and with flare-ups; the appellant did not demonstrate forward flexion of 60 degrees or less or a combined range of motion of 120 degrees or less.

8.  On March 23, 2011, the appellant exhibited forward flexion limited to 45 degrees.

9.  Since March 23, 2011, the appellant never demonstrated forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for an initial compensable evaluation for the bilateral chorioretinitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.75-4.84, Diagnostic Code 6000 (2016).

3.  Between August 28, 2009 and March 21, 2011, the criteria for an initial disability evaluation in excess of 10 percent were not met for the appellant's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235-5243 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

4.  The criteria for a disability evaluation of 20 percent, but not more, were met for the appellant's lumbar spine disability as of March 23, 2011.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5010, 5235-5243 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duty to Notify and Assist

Neither the Veteran nor his representative has referred to any deficiencies in either the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, United States Supreme Court, Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [Veteran] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a Veteran's failure to raise a duty to assist argument before the Board).  Thus, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

II.  Merits of the Claims

There is a large amount of evidence in this case, consisting of both medical records and lay statements submitted by the appellant.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

A. Service Connection Claim

The appellant testified at his March 2016 Board videoconference hearing that he had not had any problems with headaches prior to service and that the problems with headaches started while he was in service.  He further testified that he did not have any medical evidence or opinion that linked his headaches to service.  The appellant also stated that his headaches would start whenever he was in a stressful situation and he indicated that the headaches were related to his service-connected depression.

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in active service; and (3) a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Shedden v. Principi, 381 F.3d 1163, 1166-7 (Fed. Cir. 2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain chronic diseases (including organic diseases of the nervous system) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether the service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Review of the appellant's service medical treatment records reveals that he underwent a service entrance examination in March 1978.  The examining physician noted a 1974 diagnosis of cerebral concussion, but stated that there were no current sequelae.  In May 1980, the appellant complained of pain in the back of both eyes that had existed for two days.  The clinical assessment was headache of unknown etiology.  In December 1986, the appellant had a headache in connection with a viral syndrome.  In January 1988, the appellant had a headache in connection with pharyngitis.  In September 1988, the appellant had a headache in connection with a cervical strain.  None of the appellant's physical profile records documents any problem with headaches.  The appellant underwent a service separation examination in May 1990; there were no findings related to headaches.  

The post-service medical evidence of record includes private medical treatment records dated between 2003 and 2009.  No complaints relating to problems with headaches are noted in those private records.

Review of the appellant's VA treatment records dated between 2010 and 2016 does not reveal any diagnosis relating to headaches.  The appellant's problem list does not include a diagnosis of migraine headaches or any other kind of headaches.  In January 2010, the appellant reported experiencing headaches and said that occasionally some were very bad.  In September 2010, the appellant denied having headaches but in January 2011, he reported headaches.  On January 12, 2012, the appellant reported having frequent headaches.  On October 5, 2012, he complained of constant aching pain in the head since Monday.  On various occasions (for example, December 16, 2015; April 18, 2016; and January 24, 2017), the appellant denied having any problems with dizziness or headaches.  The appellant underwent a CT scan of the head in March 2015; the clinical impression was normal head CT.  In August 2016, the appellant complained during an eye examination of rare frontal headaches that typically occurred in the evening and lasted one to two minutes.  His last headache had occurred one week prior and resulted in 3/10 pain.  There is no mention of any problem with headaches in the appellant's VA vocational rehabilitation file.  

The appellant was afforded a VA medical examination in June 2010; the examiner reviewed the appellant's claims file and medical records.  The appellant reported that he began to have headaches in the early 1980s in connection with a whiplash injury.  He also said that the headaches became more frequent after 1988, and he cited having family issues at the time.  The appellant reported that he continued to have intermittent headaches that occurred three to four times per month.  He said that they were triggered by stress and would subside when he calmed down.  He described having occipital throbbing discomfort that lasted from 30 minutes to several hours.  He said he did not take any pain medication for the headaches and that ordinary activity was possible most of the time during a headache.  On physical examination, there was no evidence of any neuropathy.  The examiner rendered a diagnosis of tension-type headaches and indicated that they could be sequelae of the pre-service head trauma but did not relate the headaches to any incident of service.

The appellant was afforded another VA medical examination in December 2016; the examiner reviewed the appellant's claims file and medical records.  The examiner noted that the appellant had given a history of occasional headaches in January 2010, 20 years after his service separation.  The examiner indicated that no complaints relating to headaches were documented in the medical evidence of record dated between service separation in 1990 and September 2011, when the appellant complained of a headache that was presumed to be of benign/unknown etiology.  The examiner further noted that there was no evidence of complaints or treatment for chronic recurrent headaches in the appellant's medical records.  Furthermore, the examiner stated that common causes of secondary headaches included systemic disorders such as fevers and neurologic disorders such as post-traumatic headaches and that the appellant's service-connected disabilities (depression, lumbar spine and knees) had no causal relationship to the claimed headaches.  In a February 2017 addendum, the examiner stated that there were no records of worsening chronic recurrent headaches due to any one of the appellant's service-connected disabilities.

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In this case, nothing in the evidence of record persuasively indicates that there is any etiological link between the claimed headaches and any incident of service or any service-connected disability.  Furthermore, there is no persuasive evidence of record to establish that the appellant has experienced any chronic worsening of his headaches or that the headaches were aggravated by a service-connected disability.  Determining the etiology of the Veteran's headaches is not a simple question as there are conceivably multiple potential etiologies of the headaches.  The facts are complex enough that the Veteran's intuition about the cause of his headaches is not sufficient to outweigh the opinion of the medical expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  

The Board has considered all of the pertinent evidence of record to include the Veteran's service medical treatment records, his post service clinical records, the clinical opinions of record and the Veteran's lay statements and finds that the preponderance of the evidence is against a finding that the Veteran's headaches are caused by any incident of service or causally related to service or to a service-connected disability.  As such, the evidence is against the grant of service connection for headaches whether on a direct, presumptive or secondary basis.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating Claims

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

1.  Bilateral eye disability

Under the General Rating Formula for Diagnostic Codes 6000-6009 (certain enumerated diseases of the eye) in 38 C.F.R. § 4.79, evaluations are based on either visual impairment due to the particular disorder or incapacitating episodes, whichever results in a higher evaluation.  Under these criteria, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula, Note.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a).  Visual acuity is evaluated on the basis of corrected distance vision with central fixation.  38 C.F.R. § 4.76(b).  

The appellant testified at his March 2016 Board videoconference hearing that he wore glasses and that his vision with glasses was 20/20.  He stated that his chorioretinitis was inactive and that he only had a problem when he took off his glasses.  The appellant further testified that he had no evidence to show that the eye condition was active or that there was any inflammation.  He contends that he is entitled to a compensable evaluation because he has to wear glasses to see fine details.  He stated that this was the only symptom he had in relation to this disability.

The Board finds that the preponderance of the evidence is against granting the appellant's claim for an initial compensable rating for the service-connected bilateral chorioretinitis.  The evidence of record shows that this disability has not been manifested by any compensable disability at any time during the appeal period.  For example, the appellant does not claim, and the evidence does not show, that the appellant has experienced any incapacitating episode due to the chorioretinitis.  

With regard to the appellant's visual acuity, he underwent a VA eye examination, in July 2010, that revealed corrected near and distant vision of 20/20 in each eye.  The examiner reviewed the appellant's claims file and medical records and examined the appellant.  The examiner stated that the appellant had presbyopia.  The examiner further stated that the appellant had central vision of 20/20 in each eye with proper spectacles and that the retinas were quiet without active pathology.

The appellant was afforded another VA eye examination in January 2017; the examiner reviewed the appellant's claims file and medical records.  The examiner stated that the appellant had a corrected visual acuity of better than 20/40 for distance and near in each eye.  The examiner stated that there was no decrease in visual acuity or other visual impairment due to any retinal condition.  The examiner further stated that the appellant did not have any other eye conditions, pertinent physical findings, complications, conditions, signs or symptoms related to the chorioretinitis.  The examiner stated that the appellant did not have any incapacitating conditions due to the chorioretinitis or the presbyopia and that the chorioretinitis did not affect the appellant's ability to work.

The appellant contends that his service-connected bilateral chorioretinitis is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions, however.  It shows instead that this service-connected disability has not resulted in any visual impairment or incapacitating episodes as is required for an initial compensable rating under the General Rating Formula.  See 38 C.F.R. § 4.79, Diagnostic Code 6000.  At no time during the appellant period has the appellant identified or submitted any evidence demonstrating his entitlement to an initial compensable rating for the service-connected bilateral chorioretinitis.  The appellant himself testified, in March 2016, that he only experienced having to wear glasses due to his service-connected eye disability and that his vision was 20/20 with his glasses.  In summary, the Board finds that the criteria for an initial compensable rating for the bilateral chorioretinitis have not been met. 

In view of the foregoing, the Board is unable to identify a basis on which to grant an initial compensable evaluation for the bilateral chorioretinitis.  Since the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is inapplicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

2.  Lumbar spine disability

The appellant testified at his March 2016 Board videoconference hearing that he had been treated for back pains and given medication for that pain.  He reported that he did not wear a back brace and that he did not use any device to help him to walk because of his back.  The appellant stated that he did a lot of swimming.  He contends that he is entitled to an increased evaluation because of the pain and discomfort he has due to his low back disability, such as experiencing discomfort after 30 minutes of sitting.

The diagnostic codes for rating diseases and injuries of the spine are found at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  (Intervertebral disc syndrome will be rated under the general rating formula for the spine or under a formula for disc syndrome based on incapacitating episodes.)  Id.  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2)).

(The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined motion for the thoracolumbar spine is 240 degrees.)  68 Fed. Reg. 51,454, 51,456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately.  68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  

In addition, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Pursuant to 38 C.F.R. § 4.45(f), the lumbar vertebrae are considered a group of minor joints that is ratable on a parity with a major joint.  As the Veteran is already in receipt of a compensable disability rating based on limitation of motion, he cannot be awarded a separate rating for any lumbar spine arthritis.  Id. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Johnson v. Brown, 9 Vet. App. 7 (1997).

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment). 

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion. 

Review of the evidence of record reveals that the appellant underwent a VA medical examination in May 2010; the examiner reviewed the appellant's claims file and medical records.  The appellant reported that he was not in receipt of any treatment for his low back.  He said that he was unemployed for less than one year and that he was seeking work.  He described weekly flare-ups that lasted for hours with partial relief with rest and activity modification.  He complained of fatigue, decreased motion, stiffness, weakness, spasms, and mild daily pain without radiation.  He denied having incapacitating episodes.  On physical examination, the appellant's posture and gait were normal.  There were no abnormal spinal curvatures.  There was no thoracolumbar ankylosis.  Spasm was present as were tenderness and pain with motion.  There was no atrophy, guarding or weakness present.  The appellant exhibited forward flexion of zero to 75 degrees; extension of zero to 25 degrees; right and left lateral flexion of zero to 30 degrees; and right and left rotation of zero to 30 degrees.  There was objective evidence of pain on active range of motion but there were no additional limitations of after three repetitions.  Sensory testing was normal and there were no dysthesias.  Radiographic examination revealed moderate degenerative osteoarthritic changes of the intervertebral disc spaces of L4/5 and L5/S1 associated with moderate spondylosis.  The examiner rendered a diagnosis of lumbar spondylosis and myofascial pain with no objective evidence of radiculopathy.

Review of the appellant's VA medical treatment records reveals that the appellant was afforded a physical medicine rehab consult on March 23, 2011.  The appellant complained of low back pain.  The appellant reported that he was retired and that his various orthopedic complaints affected his ability to play with his kids, as well as his capacity for bending and going up stairs.  On physical examination, lumbar straightening was present.  The appellant exhibited forward flexion of zero to 45 degrees; extension of zero to 15 degrees; right lateral flexion of zero to 23 degrees; left lateral flexion of zero to 30 degrees and right and left rotation of zero to 30 degrees.  Strength testing was 5/5 and straight leg raises were negative.  The appellant's paraspinals were tender.  The physical therapist noted that the appellant's low back pain came from disc bulging without nerve root impingement.  

The appellant was afforded another VA medical examination on January 3, 2017; the examiner reviewed the appellant's claims file and medical records.  The appellant reported experiencing constant low back pain that was 4/10 in intensity, with exacerbation.  He said that he could not play sports or do heavy lifting or yard work.  After examining the appellant, the examiner rendered diagnoses of lumbar spondylosis and degenerative disc disease (DDD).  On physical examination, the appellant exhibited forward flexion of zero to 80 degrees; extension of zero to 20 degrees; right and left lateral flexion of zero to 30 degrees; and right and left rotation of zero to 10 degrees.  Passive range of motion testing could not be performed.  There were no additional limitations of after three repetitions.  Guarding and stiffness were present.  There was localized tenderness to palpation.  The appellant's guarding and muscles spasms resulted in an abnormal spinal contour (bending forward).  Strength testing was 5/5 and there was no muscle atrophy.  Sensory testing was normal and straight leg raises were negative.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine or any neurological abnormalities.

In summary, the evidence of record does demonstrate that the appellant has complained of back pain since August 2009 (and before that time).  He has taken medication for his back pain.  In addition, the appellant's statements about his pain, pain on use, additional restrictions during flare-ups and reduced range of motion are lay assertions which may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Another factor to consider is the degree of pain experienced by the claimant.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of pain, and objective medical evidence has indicated that the appellant sought treatment for his spinal pain.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed when adjudicating claims under the diagnostic codes that require consideration of limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board also notes that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

There is no evidence of record indicating that, at any time between August 28, 2009 and March 22, 2011, the appellant demonstrated forward flexion limited to 60 degrees or less or a combined range of thoracolumbar motion of not greater than 120 degrees.  In addition, no incapacitating episodes due to the lumbar spine disability were documented.  Therefore, pursuant to the criteria enumerated in Diagnostic Codes 5003, 5237 and 5243, the appellant did not meet the schedular criteria for an initial evaluation in excess of 10 percent for his service-connected lumbar spine disability between August 28, 2009 and March 22, 2011.

However, on March 23, 2011, it was clinically determined that the appellant had forward flexion limited to 45 degrees.  As the appellant's forward flexion was less than 60 degrees, a 20 percent evaluation is in order, effective from March 23, 2011 onward.

Examining the evidence summarized above, and giving due consideration to the provisions regarding painful motion under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board finds that an evaluation in excess of the currently assigned 20 percent is not warranted.  In order for an evaluation in excess of 20 percent to be awarded on the basis of limitation of motion under Diagnostic Codes 5235 to 5242, the appellant would have to demonstrate forward flexion limited to 30 degrees or less; there is no clinical evidence of any such limitation of motion of the thoracolumbar spine.  Nor is there any clinical evidence that the appellant has any ankylosis, whether favorable or unfavorable, of the thoracolumbar spine. 

Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. § 4.7 , 4.10 and 4.40, the medical evidence of record shows that the appellant's orthopedic lumbar symptomatology does not approximate the schedular criteria for an evaluation in excess of 20 percent.  The pain and functional limitations caused by the lumbar spine disorder are contemplated in the evaluation for the orthopedic symptomatology of the lumbar spine that is represented by the current 20 percent rating.

Alternatively, the Board has also considered the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under that formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  

An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

However, review of the medical evidence of record, including VA and private medical treatment records, does not reveal that the appellant has had incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12 month period.  In fact, there is no evidence of any incapacitating episodes.  As such, a rating in excess of 20 percent is not warranted under the provisions of Diagnostic Code 5243.  

Another factor to consider is the degree of pain experienced by the claimant.  The appellant has complained of constant pain in his low back.  With increasing levels of pain, concomitantly increasing degrees of muscle spasm, weakness, atrophy, inability to function, and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described his subjective complaints of pain and weakness and objective medical evidence has indicated that the appellant sought treatment for his low back pain.  Examining the evidence summarized above, and giving due consideration to the provisions under 38 C.F.R. § 4.59, as well as due consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of record shows that the appellant's low back orthopedic symptomatology does not approximate the schedular criteria for any evaluation in excess of the currently assigned evaluations.  The pain and functional limitations caused by his lumbar spine disability are contemplated in the evaluation for the orthopedic symptomatology that is represented by the current disability evaluations.  

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), the Board is required to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the appellant has as a result of his service-connected low back disability, but the disability evaluations currently in effect contemplate these orthopedic limitations, as discussed above. 

Pursuant to the Court's ruling in Esteban v. Brown, 6 Vet. App. 259 (1994), the Board has also considered whether a separate evaluation would be warranted for any neurological manifestations of the lumbar spine disability.  However, no radiculopathy related to the lumbar spine has been identified in the medical evidence of record.  Thus, a separate compensable evaluation is not warranted for neurological manifestations of the lumbar spine disability.  

The Board has considered the appellant's statements about his lumbosacral spine.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the appellant's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the low back disability is evaluated.  Furthermore, the initial 10 percent evaluation and the 20 percent staged rating currently assigned are partially based on the appellant's statements about the pain and limitation of motion associated with his low back disability.

The findings set forth above most closely approximate those necessary for the 10 percent evaluation for the lumbosacral spine prior to March 23, 2011, and for a 20 percent rating beginning March 23, 2011; these findings have been reflected in the clinical record going back to August 28, 2009.  The findings needed for the next higher evaluation are not currently demonstrated and have not been demonstrated at any point during the appeal period since March 23, 2011.  Based upon the guidance of the Court in Fenderson, supra, the Board has thus assigned a staged rating.  

Finally, the Board notes that the appellant's claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was denied in a rating decision issued in June 2016 that the Veteran did not appeal.  However, as the issue of entitlement to a TDIU was raised by the appellant during the course of this appeal, the Board has considered that issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Review of the appellant's VA vocational rehabilitation records reveals that he worked as a diesel mechanic until 2010.  (In addition, the May 2010 VA psychiatric examination report indicates that the appellant was fired after an on-the-job incident).  He did not report any limitation due to his service-connected chorioretinitis and he indicated that his service-connected back disability only affected his ability to bend and lift, climb, crawl and stand or walk for prolonged periods.  In addition, the appellant testified during his March 2016 Board videoconference hearing that it was only partially due to his back that he was not working.  Thus, the appellant has not alleged unemployability due to the orthopedic manifestations of the low back disability alone or the eye disability.  Therefore, the Board finds that no further consideration of a TDIU award is warranted.


ORDER

Service connection for headaches is denied.

An initial compensable evaluation for the bilateral chorioretinitis is denied.

An initial evaluation in excess of 10 percent for the lumbar spine disability is denied for the period from August 28, 2009 to March 22, 2011.

An evaluation of 20 percent for the lumbar spine disability, but not more, is granted as of March 23, 2011, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


